Name: Commission Decision No 1434/87/ECSC of 20 May 1987 repealing Decision No 3524/86/ECSC amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-05-26

 Avis juridique important|31987S1434Commission Decision No 1434/87/ECSC of 20 May 1987 repealing Decision No 3524/86/ECSC amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 136 , 26/05/1987 P. 0039 - 0039*****COMMISSION DECISION No 1434/87/ECSC of 20 May 1987 repealing Decision No 3524/86/ECSC amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3485/ECSC of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as last amended by Decision No 1008/87/ECSC (2), and in particular Article 18 thereof, Whereas by its Decision No 3524/86/ECSC (3) the Commission had excluded from the application of Article 15, paragraphs 2 and 3, of Decision No 3485/85/ECSC products in Category Ic whose liberalization was imminent; Whereas the Commission adopted Decision No 3524/86/ECSC with the aim of avoiding the transfer of references of products in Category Ic leading to the artificial swelling of the references of products remaining under the quota system; Whereas a fresh verification of the data available leads to the conclusion that the repercussions of possible reference transfers are not of such a serious nature that they would justify the measure in question, HAS ADOPTED THIS DECISION: Article 1 Decision No 3524/86/ECSC is hereby repealed. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Commuities. It shall apply with effect from 19 November 1986. This Decision shall be biding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5. (2) OJ No L 101, 11. 4. 1987, p. 1. (3) OJ No L 325, 20. 11. 1986, p. 35.